Citation Nr: 0910814	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-12 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cervical spine 
degenerative disc disease, to include as secondary to 
service-connected thoracolumbar spine degenerative disc 
disease.

2.  Entitlement to a disability evaluation in excess of 10 
percent for thoracolumbar spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1979 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Los Angeles, California regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's claims for service connection for cervical spine 
degenerative disc disease and an increased rating for 
thoracolumbar spine degenerative disc disease.

The Veteran appeared before the undersigned at a September 
2008 hearing at the Board.  A transcript of that hearing has 
been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In November 2008, the Board received pertinent VA treatment 
records dated in October 2008.  These records were not 
considered by the RO.  In February 2009The Board asked the 
Veteran whether she wanted to waive consideration of these 
records by an agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304 (2008).  She responded that she wished to 
have the case remanded to the AOJ so that it could first 
review evidence for this claim.  The case therefore must be 
remanded to the AOJ for initial review and consideration.  
Disabled American Veteran v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 
20.1304(a) (2008).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

At her hearing the Veteran testified that she injured her 
cervical spine in a motor vehicle accident in service.  She 
added that cervical spine symptoms had been present ever 
since the accident.  Current records show findings of 
degenerative disc disease of the cervical spine.  Service 
treatment records contain reports of a motor vehicle 
accident, but report only low back and thoracic spine 
disability.  An examination is needed so that a medical 
professional can review the record and provide a competent 
opinion as to the relationship between the current disability 
and service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine whether any 
current cervical spine disability is 
related to a disease or injury in service.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current cervical spine disability is a 
result of a motor vehicle accident, or 
other injury or disease, in service.

The examiner should provide a rationale 
for all opinions.  The opinions should 
take into account the Veteran's reports of 
her injury and symptoms.

2.  The AOJ should readjudicate the issues 
on appeal with consideration of the 
additional evidence received since the 
most recent SSOC.  If the benefit sought 
is not fully granted, a SSOC should be 
issued. Thereafter, the case should be 
returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




